Citation Nr: 1021417	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  99-06 858	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for headaches, to 
include as secondary to service-connected forehead scar or 
head injury in service.

3.  Entitlement to service connection for vertigo, to include 
as secondary to forehead scar, or head injury in service.

4.  Entitlement to service connection for residuals of burns 
to the chest, arms and/or hands.

5.  Entitlement to service connection for residuals of right 
foot wart removal.

6.  Entitlement to service connection for residuals of 
malaria.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from March 1962 
to March 1965 and from September 1980 to April 1986.  He 
served with Reserve components on active duty for training 
and inactive duty training status at various times.  

This appeal arises to the Board of Veterans' Appeals (Board) 
from July 1998 and later rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that granted service connection for a scar over the 
forehead (noncompensable), but denied service connection for 
a skin disorder claimed due to Agent Orange exposure.  The 
decisions also denied service connection for headaches and 
vertigo including secondary to the service-connected head 
scar and denied service connection for residuals of burns, 
right foot wart removal, and malaria.

Although the Veteran's notice of disagreement (NOD) includes 
the noncompensable forehead scar rating, after a statement of 
the case (SOC) was issued, he did not continue his appeal for 
a compensable scar rating.

In February 2008, the Board remanded the case for 
examinations and development.  


FINDINGS OF FACT

1.  The service treatment records (STRs) are negative for 
incurrence of any skin disorder.  

2.  The only presently-visible skin disorder is a red patch 
on the dorsum of the right hand that had first become 
manifest many years after active service and is attributed to 
an unknown allergen.  

3.  A headache disability did not arise during active 
military service.

4.  Medical evidence dissociates the Veteran's headaches from 
active service or service-connected head injury residuals.   

5.  The STRs are negative for vertigo.

6.  Medical evidence of a current disability manifested by 
vertigo has not been submitted.  

7.  The STRs reflect that the Veteran suffered a burn on the 
anterior chest wall.

8.  Medical evidence reflects that the anterior chest wall 
bears a scar as a result of an in-service burn injury.

9.  The STRs reflect that a wart was removed from the sole of 
the right foot. 

10.  Competent evidence of a current disability due to right 
foot wart removal has not been submitted.  

11.  Competent evidence of a diagnosis of malaria has not 
been submitted. 


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
caused by exposure to an herbicide agent during active 
military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1116, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

2.  A disability manifested by headaches was not incurred in 
or aggravated by active military service, nor is it secondary 
to a service-connected forehead scar.  38 U.S.C.A. §§ 1110, 
1111, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (a) (2009).

3.  A disability manifested by vertigo was not incurred in or 
aggravated by active military service, nor is it secondary to 
a service-connected forehead scar or head injury in service.  
38 U.S.C.A. §§ 1110, 1111, 1112, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 
(a) (2009).

4.  A burn scar of the anterior chest wall was incurred in 
active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).

5.  A disability manifested by residuals of right foot wart 
removal was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).

6.  Malaria was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1111, 1112, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his representative of any information 
and any medical or lay evidence that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA must also inform the claimant of any information and 
evidence not of record that VA will seek to provide and that 
the claimant is expected to provide.  This notice must be 
provided prior to an initial unfavorable decision.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits.  In the present case, 
the July 1998 unfavorable decision that is the basis of this 
appeal was decided prior to the enactment of the § 5103(a) 
requirements in November 2000.  The Court acknowledged in 
Pelegrini that where, as here, § 5103(a) notice was not 
mandated at the time of the initial decision, VA did not err 
in not providing such notice.  Rather, the claimant has the 
right to a content-complying notice and proper subsequent VA 
process.  Id. at 120.  In this case, the Board remanded the 
case in February 2008, adequate notice was provided in April 
2008, and the issues were re-adjudicated in a March 2010 
supplemental statement of the case.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained VA outpatient treatment reports and VA 
examination reports.  Neither the claimant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

As noted above, the Board has remanded the case in February 
2008 for development.  When the remand orders of the Board 
are not complied with, the Board itself errs in failing to 
ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  In this case, all development has been 
accomplished.  

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2009).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Tropical diseases listed at 38 C.F.R. § 3.309 (b), such as 
malaria, are accorded special consideration for service 
connection.  Where a veteran served at least 90 days during a 
period of war or after December 31, 1946, and a listed 
tropical disease becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease will be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
Veteran's service, his unit's history, his service medical 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
Veterans under 38 U.S.C.A. § 1154(b), but, because the 
Veteran was not in combat, he will not be afforded this 
consideration.  

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310 (a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Id, at 448.

38 C.F.R. § 3.310 was amended effective October 10, 2006.  
The revised § 3.310(b) provides the following: 

  Any increase in severity of a nonservice-
connected disease or injury that is proximately due 
to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service 
connected.  However, VA will not concede that a 
nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury 
unless the baseline level of severity of the 
nonservice-connected disease or injury is 
established by medical evidence created before the 
onset of aggravation or by the earliest medical 
evidence created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of the 
nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current 
levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the 
extent of aggravation by deducting the baseline 
level of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

The amendment places a burden on the Veteran to establish a 
pre-aggravation baseline level of disability for the 
nonservice-connected disability before an award of service 
connection may be made.  Because the claim was pending before 
the regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, as 
that version might favor the Veteran.

Skin Disorder

The STRs are negative for incurrence of any skin disorder.  
In a November 1998 NOD, the Veteran reported that a skin 
condition had been caused by Agent Orange exposure.  In 
February 1999, he reported that large discolored blotches on 
the right hand and both arms were treated by VA in 
Cincinnati, Ohio.  He reported that the blotches still exist.  

VA performed a scars compensation examination in August 2000; 
however, the report does not address this claim.  

A March 2010 VA dermatology and scars compensation 
examination report reflects that in January 2010 the Veteran 
had been treated for exanthema of the legs, feet, arms, 
hands, and back.  The only visible effect was a red patch on 
the dorsum of the right hand that had first become manifest 
many years after active service.  The disorder was attributed 
to an unknown allergen.  There was no acne or chloracne, 
according to the examiner.  

The claim lacks medical evidence of a link between the skin 
lesion of the right hand and active military service.  While 
the Veteran has provided lay evidence of a link, VA regards 
lay statements to be competent evidence of descriptions of 
symptoms of disease, disability, or injury, but not the 
determination of an issue involving a question of medical 
expertise.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); but see Jandreau v. Nicholson, 492 
F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent 
if: (1) lay person is competent to identify the medical 
condition; (2) lay person is reporting a contemporaneous 
medical diagnosis; or (3) lay testimony of symptoms at the 
time supports a later diagnosis by a medical professional).  
The Veteran's opinion in this matter is of little value 
because the medical examiner does not agree that the skin 
condition has any relationship to active military service or 
to exposure to an herbicide agent. 

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for service connection a skin disorder secondary to active 
military service, including Agent Orange exposure, must 
therefore be denied. 




Headaches

The STRs reflect a head injury in August 1964 when a tree 
fell and struck the Veteran on the head.  There was a 3-inch 
laceration on the forehead.  In November 1998, the Veteran 
reported that he has had headaches regularly since then.  In 
February 1999, he reported that an Army doctor had told him 
that his headaches were caused by scar tissue from the head 
injury and that his private doctor told him that skull 
injuries can cause life-long pain.  

An August 2000 VA compensation examination report reflects 
that the Veteran reported two head injuries.  The first 
injury was caused by a tree and the second by a large pole.  
There was no loss of consciousness.  No etiology opinion for 
the headaches was offered by the August 2000 VA examiner.  

A March 2010 VA dermatology and scars compensation 
examination report reflects the Veteran had been examined for 
residuals of a head injury.  The examiner noted that 
headaches began in 1972, and then concluded that this was 
during active military service.  The examiner opined that 
these headaches are consistent with tension-type headaches 
and that they are exacerbated by tobacco use.  The examiner 
explained that these headaches are not of the type that would 
be caused by a head injury or a scar.  

The service connection claim lacks medical evidence of a link 
between active military service and the claimed headaches.  
While the Veteran has provided lay evidence of a link, his 
opinion is not persuasive because the medical examiner does 
not agree that the headaches have any relationship to active 
military service or to the service-connected head injury 
residuals.  Jandreau, supra.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for service connection for headaches must therefore be 
denied. 

Vertigo

The STRs are negative for vertigo, but do reflect a head 
injury in August 1964 when a tree fell and struck the Veteran 
on the head.  In his January 1998 original claim for 
benefits, the Veteran reported that he had vertigo from 1968 
to the present time.  In November 1998, he reported that 
vertigo could be due to the in-service head injury.  

An August 2000 VA compensation examination report reflects 
that the Veteran reported two head injuries.  The first 
injury was caused by a tree and the second by a large pole.  
Neither injury caused loss of consciousness.  

A March 2010 VA dermatology and scars compensation 
examination report reflects the Veteran was examined for 
vertigo that he claimed arose in or around 1977.  The 
examiner opined that the Veteran did not have vertigo and 
found the vertigo claim to be incredible.  No other medical 
evidence of record addresses vertigo. 

Because the March 2010 examiner could find no vertigo, the 
claim lacks medical evidence of a present disability.  The 
Court has specifically disallowed service connection where 
there is no present disability:  "[c]ongress specifically 
limits entitlement for service connected disease or injury to 
cases where such incidents have resulted in a disability. . . 
.  In the absence of proof of a present disability there can 
be no valid claim [for service connection]."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  While the Veteran 
has provided lay evidence of vertigo, his opinion is not 
persuasive because the medical examiner does not agree that 
the Veteran has vertigo.

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for service connection for vertigo must therefore be denied. 
Residuals of Burns of the Chest, Arms, and/or Hands

The STRs show that while the Veteran was in active military 
service in June 1982 he was burned by spewing hot radiator 
fluid.  The Veteran was seen for this at a VA Medical Center 
in June 1982.  The report notes erythema and 2nd degree burns 
of the chest.  A few days later, the chest burn was well 
healed.  The STRs do not reflect any arm or hand burn. 

In February 1999, the Veteran reported that a radiator had 
blown up and burned his chest, upper arms, face, and neck.  
VA performed a scars compensation examination in August 2000, 
but the report does not address this claim.  

A March 2010 VA dermatology and scars compensation 
examination report reflects that there is a scar measuring 4-
cm by 2-cm on the right breast or anterior chest wall.  The 
scar was painless and smooth.  No adherence to underlying 
tissue was found.  The scar was superficial and not deep and 
had slight hypopigmentation, but was not disfiguring.  The 
examiner opined that the scar is consistent with a burn scar.  
The examiner noted that the Veteran denied any other burn 
scar.  

The evidence contains all the necessary elements for service 
connection.  Caluza, supra.  There is competent evidence 
showing incurrence of an injury during active service; (2) 
medical evidence of current disability, that is, a 
superficial chest wall scar; and (3) medical evidence of a 
causal relationship between the present disability and the 
injury during service.  After considering all the evidence of 
record, the Board finds that the evidence favors the claim.  
Service connection for a burn scar of the chest wall must 
therefore be granted. 

Residuals of Right Foot Wart Removal

The STRs reflect treatment for a wart at the instep of the 
right foot in June 1963.  The wart was removed by electro-
cautery.  The STRs make no further mention of this.  An 
August 2000 VA scars compensation examination report does not 
address this issue.  

A March 2010 VA dermatology and scars compensation 
examination report reflects the Veteran reported that the 
wart had been removed during active service and had not 
returned.  The site of the wart removal could not be located.  
The diagnostic impression was no residual of a wart removal 
during active service.  

Neither the Veteran nor the VA examiners have furnished 
medical evidence of disability related to the wart removal.  
In the absence of proof of a present disability there can be 
no valid claim [for service connection]."  Brammer, supra.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for service connection for residuals of a right foot wart 
removal must therefore be denied. 

Residuals of Malaria

The STRs are negative for any mention of malaria.  In a 
January 1998 claim for VA benefits, the Veteran reported that 
malaria arose in 1965.  In his April 1999-submitted 
substantive appeal, he reported bouts of malaria about every 
three years, but none since 1991.

In June 1998, the National Personnel Records Center confirmed 
that the Veteran served in South Vietnam from September 1962 
to September 1963.  

A March 2010 VA dermatology and scars compensation 
examination report reflects that the Veteran reported that 
malaria began in Vietnam in 1964.  He has had two remissions 
since then, the last being in 1972.  The Veteran denied any 
symptom since 1972.  The examiner found that malaria was no 
longer present.  The diagnostic impression was no residual of 
malaria.  

While the Veteran has provided lay evidence malaria, VA 
regards lay statements to be competent evidence of 
descriptions of symptoms of disease, disability, or injury, 
but not the determination of an issue involving a question of 
medical expertise.  38 C.F.R. § 3.159; Espiritu; Jandreau, 
supra.  The Veteran's opinion is of little value because the 
medical examiner does not agree that there is any current 
symptom or residual of malaria.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107; Gilbert, supra.  Service connection for 
malaria must therefore be denied. 


ORDER

Service connection for a skin disorder, to include as 
secondary to Agent Orange exposure, is denied.

Service connection for headaches, to include as secondary to 
service-connected forehead scar or head injury, is denied.

Service connection for vertigo, to include secondary to 
forehead scar or head injury in service, is denied.

Service connection for a residual burn scar on the anterior 
chest wall is granted.

Service connection for residuals of a right foot wart removal 
is denied.

Service connection for residuals of malaria is denied.



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


